Exhibit 10.2

UNITED COMMUNITY FINANCIAL CORP.

2015 LONG TERM INCENTIVE PLAN

2015 ANNUAL INCENTIVE AWARD GRANT AGREEMENT

This 2015 Annual Incentive Award Grant Agreement (this “Agreement”) is made and
entered into as of                      , 2015, (the “Grant Date”) by and
between United Community Financial Corp., (the “Company”) and                 
(the “Grantee”).

WHEREAS, the Company has adopted the United Community Financial Corp. 2015 Long
Term Incentive Plan (the “Plan”) pursuant to which cash and Restricted Shares
may be granted; and

WHEREAS, the Plan provides for Annual Bonus Awards;

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Annual Bonus Award provided for
herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Target Award and Form of Payout. The Company hereby grants to the
Grantee a target award of $         (the “Target Award”). Following the end of
the calendar year, the Compensation Committee will certify performance results
relative to goals and determine the earned Target Award. Eighty percent (80%) of
the earned Target Award will be paid in cash (the “Cash Payment”) as soon as
practicable, but not later than March 15, 2016, and the remaining twenty percent
(20%) will be paid in Common Shares of the Company (the “Restricted Shares”), as
soon as practicable, but not later than March 15, 2016, on the terms and
conditions and subject to the restrictions set forth in this Agreement and the
Plan. The number of Restricted Shares earned will be determined by the Fair
Market Value of the Common Shares on the date determined by the Compensation
Committee following certification of the performance results. Capitalized terms
that are used but not defined herein have the meanings ascribed to such terms in
the Plan.

The “Performance Period” shall be the period commencing on January 1, 2015, and
ending on December 31, 2015.

2. Performance Goals and Average Compensation.

The amount of the Target Award earned by the Grantee for the Performance Period
will be determined at the end of the Performance Period based on the level of
achievement of the Performance Goals listed below and the amount of the
Grantee’s average base salary for the Performance Period. All determinations of
whether Performance Goals have been achieved, the amount of the Target Award
earned by the Grantee, the adjustments attributed to changes in average base
salary, and all other matters related to this Section 2 shall be made by the
Committee in its sole discretion.



--------------------------------------------------------------------------------

Promptly following completion of the Performance Period (and no later than sixty
(60) days following the end of the Performance Period), the Committee will
review and certify in writing (a) whether, and to what extent, the Performance
Goals for the Performance Period have been achieved, and (b) the amount of the
Target Award that the Grantee shall earn, if any, subject to compliance with the
requirements of Section 3. Such certification shall be final, conclusive and
binding on the Grantee, and on all other persons, to the maximum extent
permitted by law.

Peer Group:

The Peer Group includes the following eighteen (18) organizations:

 

Bank Financial Corp (BFIN) Horizon Bancorp. (HBNC) Farmers National Banc Corp
(FMNB) Lakeland Financial Corporation (LKFN) Farmers & Merchants Bancorp (FMAO)
LCNB Bancorp Inc. (LCNB) First Busey (BUSE) MainSource Financial Group, Inc.
(MSFG) First Defiance Financial Corp. (FDEF) Mercantile Bank Corp. (MBWM) First
Citizens Banc Corp. (FCZA) Mutualfirst Financial Inc. (MFSF) First Financial
Corporation (THFF) Peoples Bancorp Inc. (PEBO) First Mid-Illinois Bancshares
(FMBH) QCR Holdings, Inc. (QCRH) German American Bancorp Inc. (GABC) Star
Financial Group, Inc. (SFIGA)

The Committee maintains discretion to amend, modify and replace one or more
members of the Peer Group when events warrant, such as in the event that a peer
group member ceases to be a reporting company or is acquired and in other
similar circumstances.

Net Income Requirement:

The Target Award shall be forfeited and no amount of such Award shall be paid if
the Company does not report positive net income for the 2015 fiscal year,
calculated in accordance with GAAP, but adjusted to exclude the effect of
extraordinary items. If this requirement is met, the Target Award will be
calculated as described below.

Performance Measures, Weightings, Goals and Payout Calibration:

The Compensation Committee has identified seven financial performance measures
that are aligned with the Company’s goals. Each of the seven performance
measures has a weighting ranging from 10% to 30%. The Company’s results on three
of the seven measures will be evaluated relative to the peer group. The other
measures (Net Income, ROAA, Net Loan Growth and Revenue Growth) will be
evaluated relative to the Board-approved annual budget or based upon actual
results compared to the performance goals.

 

2



--------------------------------------------------------------------------------

Performance-Payout Table:

 

           Evaluated    Performance Goals

Performance Measure

   Weight     Vs.    Threshold   Target   Superior

Net Income ($MM)

     30 %    Budget    75% of Budget   100% of
Budget   125% of
Budget

ROAA

     15 %    Actual Results    ROAA of 0.60   ROAA of 0.75   ROAA of 0.90

Revenue Growth ($MM)

     15 %    Budget    $65.875   $77.500   $89.125

Net Loan Growth ($MM)

     10 %    Budget    9.0%   14.0%   19.0%

Core Deposit Growth

     10 %    Peers    25th %ile   50th %ile   75th %ile

Efficiency Ratio

     10 %    Peers    25th %ile   50th %ile   75th %ile

Non-Performing Assets

     10 %    Peers    25th %ile   50th %ile   75th %ile        

 

 

 

 

 

Payout for Performance Level (% of Target Opportunity)1:

0% 100% 200%        

 

 

 

 

 

 

1  Note that payouts will be interpolated for performance between discrete
points. For example, performance at the 65th percentile of the Peer Group will
result in a payout of 160% of target; performance at the 30th percentile of
peers will result in a payout of 20% of target.

Definitions:

 

  •   %ile: Percentile Rank within defined Peer Group;

 

  •   ROAA: GAAP performance excluding extraordinary items;

 

  •   Revenue Growth: Total revenue (net interest income plus noninterest
income) projected in the budget compared to actual total revenue from January 1
– December 31;

 

  •   Net Income: GAAP Net Income excluding extraordinary items;

 

  •   Net Loan Growth: Net loan growth (including loans held for sale) projected
in the budget compared to actual net loan growth from January 1 – December 31;

 

  •   Core Deposit Growth: Total Deposits less time deposits;

 

  •   Efficiency Ratio: Operating Expense divided by Operating Revenue; and

 

  •   Non-Performing Assets: Total NPAs divided by Average Total Assets.

The Committee maintains flexibility and discretion to adjust measure
definitions, if such adjustments ensure a more accurate comparison relative to
the Peer Group and most appropriately reflect the goals of the Plan and the
Company’s compensation philosophy.

3. Vesting

3.1 Vesting of Restricted Shares. The Restricted Shares earned shall be subject
to risk of forfeiture depending on Continuous Service until they vest. In order
to be earned the Grantee must be a Company Employee on the date of performance
certification. Except as otherwise provided herein, the Restricted Shares shall
vest and no longer be subject to risk of forfeitable over a three year period
beginning on the first anniversary of the date of performance certification in
2017, and ending on the third anniversary of the performance certification in
2019. Provided that the Grantee’s period of Continuous Service has not ended
before the respective anniversary dates of the date of performance certification
in 2017, 2018 and 2019, the

 

3



--------------------------------------------------------------------------------

Restricted Shares will vest in equal one-third (1/3) increments each year (each
an “anniversary date”). The period over which the Restricted Shares vest is
referred to as the “Restricted Period.” “Continuous Service” means that the
Grantee’s service with the Company as an Employee is not terminated.

3.2 Vesting of the Cash Payment. Except as otherwise provided in this Agreement,
the portion of the Target Award which constitutes the Cash Payment shall be
vested on the performance certification date provided the Grantee is employed by
the Company on that date.

4. Termination of Continuous Service.

4.1 Except as otherwise expressly provided in this Agreement, if the Grantee’s
Continuous Service terminates for any reason at any time before any part of the
Target Award has vested, the Grantee’s unvested Target Award shall be
automatically forfeited upon such termination of Continuous Service and neither
the Company nor any Affiliate shall have any further obligations to the Grantee
under this Agreement.

4.2 Notwithstanding Section 4.1, if the Grantee’s Continuous Service terminates
before the Target Award has vested as a result of the Grantee’s death or
Disability, the Target Award shall vest in accordance with Section 3 as if the
Grantee’s Continuous Service had not terminated. Notwithstanding Section 4.1, if
the Grantee’s Continuous Service terminates before the Target Award has vested
as a result of Retirement, termination by the Company without Cause, or
termination by the Grantee for Good Reason, a pro rata portion of the unvested
Target Award shall vest in proportion to the number of months, including any
partial month, elapsed in the Restricted Period divided by 3.

“Good Reason” means the definition of “Good Reason” set forth in the Grantee’s
employment agreement, or in the absence thereof, “Good Reason” means:

(a) a material reduction in the Grantee’s rate of base salary; or

(b) the Company changes by fifty (50) miles or more the principal location in
which the Grantee is required to perform services; or

(c) the Company terminates, materially amends or materially restricts the
Grantee’s participation in, any equity, bonus or equity-based compensation plans
or qualified or supplemental retirement plans so that, when considered in the
aggregate with any substitute plan or plans, the plans in which the Grantee is
participating materially fail to provide him or her with a level of benefits
provided in the aggregate by such plans prior to such termination or amendment;
or

(d) the Company materially breaches the provisions of this Agreement.

A termination of the Grantee’s employment shall not be deemed to be for Good
Reason unless (i) the Grantee gives notice to the Company of the existence of
the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (ii) the Company fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (iii) the Grantee’s termination occurs not later than ninety
(90) days after such event or condition initially occurs or exists, in each case
without the Grantee’s written consent.

 

4



--------------------------------------------------------------------------------

5. Effect of a Change in Control. If there is a Change in Control during the
Performance Period, the Target Award shall be earned and vested at Target levels
on the effective date of the Change in Control and the amount of the Target
Award shall be paid no later than sixty (60) days following the effective date
of the Change in Control. If there is a Change in Control during the Restricted
Period, all unvested Restricted Shares shall vest on the effective date of the
Change in Control.

6. Issuance of Restricted Shares. The Restricted Shares earned will be issued in
the name of the Grantee as soon as practicable following the end of the
Performance Period and in any event not later than two and one-half (2-1/2)
months following the end of the Performance Period. The Company’s transfer agent
and/or share transfer records will show the Grantee as the owner of record of
the Restricted Shares as of the date of issuance.

The Company or the Company’s agent will hold (either physical or uncertificated
form) the Restricted Shares for the period of time that the Restricted Shares
are subject to forfeiture (until vested) and the certificate or certificates
representing the Restricted Shares will be delivered to the Grantee after the
Restricted Shares are no longer subject to substantial risk of forfeiture. Such
delivery may take the form of an electronic transfer of the vested Restricted
Shares to the Grantee’s brokerage or other financial account.

7. Transferability. Subject to any exceptions set forth in this Agreement or the
Plan, until vested, the Target Award or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Target Award or the rights relating
thereto prior to vesting shall be wholly ineffective and, if any such attempt is
made, the Target Award will be forfeited by the Grantee and all of the Grantee’s
rights to such Target Award shall immediately terminate without any payment or
consideration by the Company.

8. Rights as Shareholder; Dividends.

8.1 The Grantee shall be the record owner of the Restricted Shares until the
Common Shares are sold, forfeited or otherwise disposed of, and shall be
entitled to all of the rights of a shareholder of the Company including, without
limitation, the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares.

8.2 If the Grantee forfeits any rights he has under this Agreement in accordance
with Section 3.1, the Grantee shall, on the date of such forfeiture, no longer
have any rights as a shareholder with respect to the Restricted Shares and shall
no longer be entitled to vote or receive dividends on such shares.

9. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

 

5



--------------------------------------------------------------------------------

10. Adjustments. On any change in the number or kind of outstanding Common
Shares of the Company by reason of recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or Common
Shares of the Company, the Company, by action of the Committee, is empowered to
make such adjustment, if any, in the number and kind of Common Shares subject to
this Agreement as it considers appropriate for the protection of the Company and
of the Grantee.

11. Tax Liability and Withholding.

11.1 The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the
Restricted Shares and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:

(a) tendering a cash payment;

(b) authorizing the Company to withhold Common Shares from the Common Shares
otherwise issuable or deliverable to the Grantee as a result of the vesting of
the Restricted Shares; provided, however, that no Common Shares shall be
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or

(c) delivering to the Company previously owned and unencumbered Common Shares.

11.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant or vesting of the Restricted Shares or the subsequent sale of any
shares; and (b) does not commit to structure the Restricted Shares to reduce or
eliminate the Grantee’s liability for Tax-Related Items.

12. Section 83(b) Election. The Grantee may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted
Shares. Any such election must be made within thirty (30) days after the
issuance of the shares. If the Grantee elects to make a Section 83(b) Election,
the Grantee shall provide the Company with a copy of an executed version and
satisfactory evidence of the filing of the executed Section 83(b) Election with
the US Internal Revenue Service. The Grantee agrees to assume full
responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the US Internal Revenue Service and for all tax consequences
resulting from the Section 83(b) Election.

13. Compliance with Law. The issuance and transfer of Common Shares shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Common Shares may be
listed. No Common Shares shall be issued or transferred

 

6



--------------------------------------------------------------------------------

unless and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Grantee understands that the Company is under no
obligation to register the Common Shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

14. Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Grantee indicating restrictions on transferability of the
shares of Restricted Shares pursuant to this Agreement or any other restrictions
that the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any applicable federal
or state securities laws or any stock exchange on which the Common Shares are
then listed or quoted.

15. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

16. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Ohio without regard to conflict of law
principles.

17. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

18. Target Award Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

19. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Target Award or the rights relating thereto may be transferred by will or the
laws of descent or distribution.

20. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

21. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Target Award in this Agreement does not create any contractual right or
other right to receive any Target Award

 

7



--------------------------------------------------------------------------------

or other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Grantee’s employment with the Company.

22. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Target Award, prospectively or retroactively; provided that, no
such amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.

23. Section 162(m). All payments under this Agreement are intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code. This Award shall be construed and administered in a manner
consistent with such intent.

24. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

25. No Impact on Other Benefits. The value of the Grantee’s Target Award is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

26. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

27. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Target Award subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the Restricted
Shares or disposition of the underlying shares and that the Grantee has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition.

28. Clawback. Notwithstanding any other provisions in this Agreement or the
Plan, all payments made to the Grantee pursuant to this Agreement shall be
subject to recovery, deduction or clawback (collectively, “Clawback”) under any
applicable law, regulation, stock exchange listing requirement requiring
Clawback and under the Company’s Compensation Adjustment and Recoupment Policy
(adopted by the Board on March 17, 2015), as may be amended from time to time.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

United Community Financial Corp.

 

Name: Title:

 

Name:

 

9